EXHIBIT 10.3

 

AMENDMENT

 

TO

 

KEY EMPLOYMENT AGREEMENT

 

This Amendment is made and entered into as of the 5 day of June, 2008, by and
between Satcon Technology Corporation, a Delaware corporation (the “Company”),
and David E. O’Neil (the “Executive”).

 

The following facts set forth the background to this Amendment:

 

A.            The Company and the Executive entered into a Key Employee
Agreement, dated as of September 13, 2007 (the “Agreement”).

 

B.            The Company and the Executive desire to amend the Agreement as
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.             Amendments.  The Agreement is hereby amended as follows:

 

(a)           Section 1.1 of the Agreement is hereby amended by deleting
Section 1.1 of the Agreement in its entirety and replacing it with the
following:

 

“You shall serve as a Vice President of the Company.  You shall have such duties
and responsibilities as the Company’s Chief Executive Officer or Board of
Directors may from time to time and at any time assign to you.  Initially, you
shall be responsible for the Company’s motor manufacturing and hybrid electric
vehicle divisions as well as its SatCon Electronics Corp. subsidiary and shall
undertake such responsibilities in connection therewith as may be determined by
the Company’s Chief Executive Officer.  In addition, you shall at all times
cooperate with the Company in transitioning your responsibilities as principal
financial officer to a successor.”

 

(b)           Section 2.1 of the Agreement is hereby amended by deleting
Section 2.1 of the Agreement in its entirety and replacing it with the
following:

 

“Your employment with the Company may be terminated at any time without cause
upon the earlier to occur of (i) June 1, 2009 (unless extended by mutual
agreement of the parties hereto), or (ii) 90 days after the Company gives notice
to you that it is exercising its right to terminate this Agreement without
cause.  If your employment terminates pursuant to this Section 2.1 for any
reason it shall constitute a termination without cause by the Company pursuant
to Section 2.2 hereof.”

 

--------------------------------------------------------------------------------


 

2.             Effective Date.  This Amendment shall be effective as of the date
set forth above.  From and after the effective date hereof, each reference in
the Agreement to “this Agreement,” “hereto”, “hereunder” or words of like
import, and all references to the Agreement in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Agreement as modified and amended by this
Amendment.

 

3.             Counterparts.  This Amendment may be executed in counterparts and
by different parties hereto in separate counterparts each of which, when so
executed and delivered, shall be deemed to be an original and all of which when
taken together, shall constitute one and the same instrument.

 

4.             No Other Modifications.  Except as otherwise expressly modified
by the terms and provisions of this Amendment, the Agreement shall remain in
full force and effect, and is hereby in all respects confirmed and ratified by
the parties hereto; and, except as expressly provided herein, nothing in this
Amendment will be construed as a waiver of any of the rights or obligations of
the parties under the Agreement.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date set forth above.

 

 

 

COMPANY:

 

 

 

SATCON TECHNOLOGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

David E. O’Neil

 

2

--------------------------------------------------------------------------------